EXHIBIT 10.9 SOLAR TURBINES INCORPORATED MANAGERIAL RETIREMENT OBJECTIVE PLAN (Amended and Restated Effective as of July 16, 2009) Table of Contents ARTICLE I.DEFINITIONS 1.1 General 1.2 Construction ARTICLE II.ELIGIBILITY; ADOPTION BY AFFILIATE 2.1 Eligible Employees 2.2 Existing Participants 2.3 New Participants 2.4 Discontinuance of Participation 2.5 Adoption by Affiliates ARTICLE III.DETERMINATION OF BENEFIT 3.1 General 3.2 Amount of Benefit Payable to Participant 3.3 Survivor Benefits 3.4 Early Retirement Reductions 3.5 Future Adjustments ARTICLE IV.VESTING 4.1 Vesting ARTICLE V.PAYMENT OF BENEFIT 5.1 Payments on or After Effective Date But Prior to January 1, 2009 5.2 Payments on or After January 1, 2009 5.3 Withholding 5.4 Ban on Acceleration of Benefits ARTICLE VI.ADMINISTRATION OF THE PLAN 6.1 General Powers and Duties 6.2 Claims Procedures ARTICLE VII.AMENDMENT 7.1 Amendment 7.2 Effect of Amendment 7.3 Termination ARTICLE VIII.GENERAL PROVISIONS 8.1 Participant’s Rights Unsecured 8.2 No Guaranty of Benefits 8.3 No Enlargement of Employee Rights 8.4 Section 409A Compliance 8.5 Spendthrift Provision 8.6 Domestic Relations Orders 8.7 Incapacity of Recipient 8.8 Successors 8.9 Limitations on Liability 8.10 Overpayments SOLAR TURBINES INCORPORATED MANAGERIAL
